


EXHIBIT 10.10

SUBSCRIPTION AGREEMENT (this “Agreement”) between IA GLOBAL, INC., a Delaware
corporation (the “Company”), and Derek Schneideman, a New Zealand citizen (the
“Subscriber”).

The Company is offering for sale to the Subscriber, on the terms and conditions
set forth below, 5,000,000 shares (the “Shares”) of the common stock of the
Company (the “Common Stock”) at a price of $.010 per share, or an aggregate
price of US$50,000 (the “Offering Price”).

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereby agree as follows:

I.          NOTE SUBSCRIPTION; REPRESENTATIONS BY SUBSCRIBER

1.1      Subject to the terms and conditions hereinafter set forth, the
Subscriber hereby subscribes for and agrees to the transfer from the Company,
and the Company agrees to transfer to the Subscriber, at the Offering Price,
5,000,000 Shares of Common Stock.  The Offering Price is to be funded by
Subscriber by wire transfer to the Company by June 8, 2010 in accordance with
instructions to be given by the Company to the Subscriber. Certificates
evidencing the Shares will be transferred to the Subscriber as soon as
practicable after receipt and collection by the Company of payment for the
Shares and satisfaction of the conditions set forth in Section 2.3 hereof.

1.2      The Subscriber recognizes that the purchase of Common Stock entails
elements of risk in that (i) it may not be able to readily liquidate its
investment; (ii) transferability is restricted; and (iii) in the event of a
disposition, it could sustain the loss of its entire investment.

1.3      The Subscriber acknowledges that it has prior investment experience
such that it is able to evaluate the merits and risks of an investment in the
Company, or that it has employed the services of an investment advisor to read
the Disclosure Documents (as hereinafter defined) and to evaluate the merits and
risks of such an investment on its behalf; that it recognizes the speculative
nature of this investment; and that it is able to bear the economic risk it
hereby assumes.  The Company’s (i) Annual Report on Form 10-K for the year ended
March 31, 2009, as filed with the U.S. Securities and Exchange Commission
(“SEC”) on September 3, 2009; (ii) Quarterly Report on Form 10-Q for the quarter
ended December 31, 2009 as filed with the SEC on February 19, 2010; (iii) Form
S-1/A, as filed with the SEC on February 26, 2010; and (iv) other documents as
filed with the SEC, are collectively referred to as the “Disclosure Documents.”
 The Subscriber acknowledges that it or its representative(s) have read the
Disclosure Documents.  The Subscriber also acknowledges that it and its
representative(s) have been afforded the opportunity to make, and has made, all
inquiries as it and its representatives deemed appropriate with respect to the
Company’s affairs and prospects.

1.4      The Subscriber hereby acknowledges that (i) the Common Stock has not
been approved by any stock exchange or reviewed by the SEC by reason of the
Company’s intention that the Offering be a transaction exempt from the
registration and prospectus delivery requirements of the U.S. Securities Act of
1933, as amended (the “Act”) pursuant to Section 4(2) thereof; (ii) the issuance
of the Common Stock has not been qualified under any state securities laws on
the grounds that the Common Stock and the sale of the Shares

1

--------------------------------------------------------------------------------




contemplated hereby are exempt there from; and (iii) the foregoing exemptions
are predicated on the Subscriber’s representations set forth herein. The
Subscriber represents that the Common Stock are being purchased for its own
account, for investment and not with a view to, or for resale in connection
with, any distribution or public offering thereof, within the meaning of the Act
or applicable state securities laws.  The Subscriber understands that the Common
Stock, upon their transfer, will not be registered under the Act and may be
required to be held indefinitely unless they are subsequently registered under
the Act, or an exemption from such registration is available.

1.5      The Subscriber represents that it is an “accredited investor” as that
term is defined in Rule 501 of Regulation D promulgated under the Act.

1.6      The Subscriber acknowledges that the certificate representing the
Common Stock shall bear a legend in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED BY THE HOLDER
FOR ITS OWN ACCOUNT, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO THE
DISTRIBUTION OF SUCH SECURITIES.  THESE SECURITIES HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT (I)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND COMPLIANCE
WITH SUCH STATE SECURITIES LAWS, (II) IN COMPLIANCE WITH RULE 144 UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS, OR (III) UPON THE DELIVERY TO IA GLOBAL,
INC. (THE “COMPANY”) OF AN OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO
THE COMPANY THAT SUCH REGISTRATION AND/ OR COMPLIANCE IS NOT REQUIRED.”

1.7      The Subscriber represents that it has the full right, power and
authority to enter into and perform the Subscriber’s obligations hereunder, and
this Agreement constitutes a valid and binding obligation of the Subscriber
enforceable in accordance with its terms, except that (i) any enforcement may be
subject to bankruptcy, insolvency, reorganization, moratorium or similar laws
from time to time in effect and affecting the rights of creditors generally and
(ii) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceedings therefore may be brought.

II.        REPRESENTATION AND WARRANTIES BY THE COMPANY

The Company represents and warrants to the Subscriber as follows:

2

--------------------------------------------------------------------------------




2.1      The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.   The Company has the
corporate power and authority to own, lease and operate its properties and to
conduct the business which it presently conducts.

2.2      The execution, delivery and performance of this Agreement by the
Company (a) has been duly authorized and approved by the Board of Directors of
the Company and all other necessary corporate action on the part of the Company
in connection therewith has been taken and (b) will not conflict with or
constitute a breach of, or default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company pursuant to (i) the charter documents or by-laws of the Company,
(ii) any material contract, indenture, mortgage, loan agreement, note, lease or
other agreement or instrument to which the Company is a party or by which it may
be bound or to which any of its properties may be subject or (iii) any law,
administrative regulation or court decree applicable to or binding upon the
Company.  This Agreement has been duly and validly executed and delivered by the
Company and constitutes the legal, valid and binding agreement of the Company,
enforceable in accordance with its terms, except that (i) any enforcement may be
subject to bankruptcy, insolvency, reorganization, moratorium or similar laws
from time to time in effect and affecting the rights of creditors generally and
(ii) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceedings therefore may be brought.

2.3      The Common Stock has been duly and validly authorized by the Board of
Directors of the Company. No authorization, approval or consent of any court,
governmental authority or agency is necessary in connection with the issuance by
the Company of the Shares.

2.4      The Disclosure Documents are true, correct and complete in all material
respects, and do not contain an untrue statement of material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

2.5      Since the respective dates as of which information was given in the
Disclosure Documents, except as otherwise stated therein: (i) there has been no
material adverse change in the financial condition, or in the results of
operations, affairs or prospects of the Company, whether or not arising in the
ordinary course of business, and (ii) there have been no transactions entered
into by the Company, other than those in the ordinary course of business, which
are material to the Company.

2.6      The Company agrees to use the proceeds from this Subscription Agreement
for working capital.

III.        REGISTRATION RIGHTS

3.1      Subscriber agrees that the Common Stock does not have registration
rights and must be sold in accordance with 144 rules.

3.2      The Company agrees to file an application with any stock exchange, if
necessary, for approval of the Shares promptly following the receipt of the
Offering Price under this

3

--------------------------------------------------------------------------------




Agreement and will use reasonable efforts to obtain approval from NY Stock
Exchange for such Shares.

IV.        MISCELLANEOUS

4.1      Any notice, request, advice, consent or other communication given
hereunder shall be given in writing and sent by overnight delivery service or
registered or certified mail, return receipt requested, and addressed as
follows: if to the Company, to it at 101 California Street, Suite 2450, San
Francisco, CA 94111 United States of America, Attention: Mark Scott. Secretary;
and if to the Subscriber, to it at its address indicated below its signature to
this Agreement.  Notices so given shall be deemed to have been given on the
earlier to occur of actual receipt or three business days after the date of such
mailing, except for notices of change of address, which shall be deemed to have
been given when received.

4.2      This Agreement shall not be changed, modified or amended except by a
writing signed by the parties hereto.

4.3      This Agreement shall be binding upon and inure to the benefit of the
parties hereto and to their respective heirs, legal representatives, successors
and assigns. This Agreement sets forth the entire agreement and understanding
between the parties as to the subject matter thereof and merges and supersedes
all prior discussions, agreements and understandings of any and every nature
among them.

4.4      References herein to a person or entity in either gender include the
other gender or no gender, as appropriate.

4.5      This Agreement and its validity, construction and performance shall be
governed in all respects by the laws of the State of California.

4.6      This Agreement may be executed in counterparts.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth below.      

 

IA Global, Inc.

 

 

 

By: /s/ Brian Hoekstra

 

Name: Brian Hoekstra

 

Title: Chief Executive Officer




June 8, 2010

Date of Acceptance

Of Subscription


4

--------------------------------------------------------------------------------




By: /s/ Derek Schneideman

Name: Derek Schneideman

Title:

 

 




5

--------------------------------------------------------------------------------